I concur in the opinion expressed by my brother CUSHING. It is quite clear that municipal corporations are bound by equitable estoppels, like natural persons. Big. on Estop. 464-466; Dill. on Mun. Corp., sec. 498; Cooley's const. Lim. 254; The People v. Maynard,15 Mich. 470; — see Hale v. Ins. Co., 32 N.H. 295.
The general doctrine, as declared by Lord DENMAN in Pickard v. Sears, has been expressly recognized in this state, not only in the cases cited by my learned brother, but especially in the more recent cases of Horn v. Cole,51 N.H. 287, and Stevens v. Dennett, 51 N.H. 324, where the distinction between equitable and legal estoppels by matter in pais is remarked upon.
The case at bar falls within the class of equitable estoppels by conduct. How it might be if the highway in question had not been used so many as twenty years, it is not necessary in this case to determine.
Exceptions allowed. *Page 304